Case: 18-50981      Document: 00515596112         Page: 1    Date Filed: 10/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 9, 2020
                                   No. 18-50981
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Francisco Trevino Chavez, also known as Kiko,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:11-CR-189-3


   Before King, Stewart, and Southwick, Circuit Judges.
   Per Curiam:*
          Juan Francisco Trevino Chavez, aka “Kiko,” was one of the highest-
   ranking commanders in the notorious “Los Zetas” cartel based out of
   Mexico. In 2016, authorities arrested him in Texas. A superseding
   indictment charged him with conspiring to traffic marijuana and cocaine into
   the United States, among other crimes. At Kiko’s trial, the district court, per


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-50981         Document: 00515596112               Page: 2      Date Filed: 10/09/2020




                                          No. 18-50981


   Federal Rule of Evidence 801(d)(2)(E), admitted certain testimony over
   defense counsel’s hearsay objections on the grounds that the testimony
   included co-conspirator statements. Rule 801(d)(2)(E) defines statements by
   a co-conspirator made during and in furtherance of a conspiracy as not-
   hearsay. A jury convicted Kiko on the seven counts he faced. The district
   court then sentenced him to consecutive life sentences. On appeal, Kiko
   argues that the district court erred by admitting the testimony under Rule
   801(d)(2)(E). For the reasons that follow, we AFFIRM.
                           I. FACTS & PROCEDURAL HISTORY
           On August 9, 2011, Kiko was initially charged in an indictment with
   one count of conspiracy to possess with intent to distribute marijuana and
   one count of conspiracy to commit money laundering. On May 8, 2018, Kiko
   was the sole defendant charged in a seven-count superseding indictment. It
   accused him of conspiring to traffic marijuana and cocaine into the United
   States, conspiring to use firearms to further the trafficking, and conspiring to
   launder money (all as a leader of “Los Zetas”). 1 Kiko pled not guilty and
   proceeded to trial, which began on July 16, 2018.
           Over six days of trial, the Government put on 23 witnesses. On Kiko’s
   instructions, his lawyers objected repeatedly during the Government’s direct
   examination of its witnesses. When a witness would testify as to what another



           1
              The specific charges were: Conspiracy to possess marijuana with intent to
   distribute in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1); conspiracy to import
   marijuana with intent to distribute in violation of 21 U.S.C. §§ 952 and 960(a)(1) (Count
   2); unlawful distribution of controlled substances extra-territorial in violation of 21 U.S.C.
   § 959(a) (Count 3); conspiracy to possess cocaine with intent to distribute in violation of
   21 U.S.C. §§ 841(a)(1) and 846 (Count 4); conspiracy to import cocaine with intent to
   distribute in violation of 21 U.S.C. §§ 952 and 960(a)(1) (Count 5); conspiracy to possess
   firearms in furtherance of drug trafficking in violation of 18 U.S.C. § 924(o) (Count 6); and
   conspiracy to launder money in violation of 18 U.S.C. § 1956(h) (Count 7).




                                                 2
Case: 18-50981        Document: 00515596112              Page: 3       Date Filed: 10/09/2020




                                          No. 18-50981


   person said, defense counsel would object to it as hearsay, and the
   Government would argue that it was not hearsay under Rule 801(d)(2)(E).
   The district court decided to conditionally admit the challenged testimony
   and delay its ultimate ruling until the Government finished presenting its
   case-in-chief. 2 At the close of the Government’s case, the district court
   formally admitted the testimony under Rule 801(d)(2)(E).
           The jury convicted Kiko on all seven counts he faced. A few months
   later, the district court sentenced him to concurrent life sentences on Counts
   1 and 2 (“Group 1”); life sentences on Counts 3, 4, and 5 (“Group 2”) to
   run concurrently with each other but consecutive to the Group 1 life
   sentences; and 20-year sentences on Counts 6 and 7 to run concurrently with
   each other but consecutive to the Group 1 and Group 2 life sentences.
           On appeal, Kiko seeks a new trial on the ground that his convictions
   were improperly tainted by the district court’s erroneous admission of the
   testimony at issue.
                                II. STANDARD OF REVIEW
           We review a district court’s decision to admit testimony under Rule
   801(d)(2)(E) for abuse of discretion. United States v. Fairley, 880 F.3d 198,
   213 (5th Cir. 2018). “[E]rrors in evidentiary rulings are subject to the
   doctrine of harmless error.” United States v. Diaz, 755 F. App’x 378, 382 (5th
   Cir. 2018) (per curiam) (unpublished) (alteration in original) (quoting United
   States v. Cornett, 195 F.3d 776, 785 (5th Cir. 1999)).




           2
            A district court can delay ruling on the admissibility of conspirator statements
   “through trial or at least through presentation of the government’s case until a
   determination of the existence of the Rule 801(d)(2)(E) predicate facts can be appropriately
   made.” See United States v. Fragoso, 978 F.2d 896, 900 (5th Cir. 1992) (footnote omitted).




                                                3
Case: 18-50981         Document: 00515596112              Page: 4       Date Filed: 10/09/2020




                                          No. 18-50981


                                       III. DISCUSSION
           As an initial matter, we observe that Kiko does not identify the
   testimony that he argues was erroneously admitted. Instead, he paraphrases
   the testimony or merely provides citations to the trial record. A defendant
   who challenges the improper admission of testimony that potentially includes
   hearsay “must specifically identify the particular statement[s] he is
   challenging.” United States v. Martinez-Perez, 941 F.2d 295, 300 (5th Cir.
   1991). Because Kiko failed to do so, he has likely waived his arguments made
   on appeal. Even if we were to conclude that Kiko has not forfeited his
   arguments, we do not find them persuasive. 3
           Kiko argues that the district court erred in admitting the challenged
   testimony because it consisted of “reports of [Kiko’s] past conduct [] and not
   statements made during and in furtherance of any of the conspiracies.”
   According to Kiko, because the testimony was the only “basis” upon which
   the jury could have found him guilty of the charges, we should remand for a
   new trial. We disagree.
           “Hearsay” is an out of court statement offered to prove the truth of
   the matter asserted. Fed. R. Evid. 801(c). An opposing party statement is
   not hearsay if offered against the party and “was made by the party’s
   coconspirator during and in furtherance of the conspiracy.” Fed. R. Evid.
   801(d)(2)(E). “Under Rule 801(d)(2)(e), the proponent of admittance must
   prove by a preponderance of the evidence (1) the existence of the
   conspiracy[,] (2) the statement was made by a co-conspirator of the party, (3)
   the statement was made during the course of the conspiracy, and (4) the


           3
            Our analysis is limited to testimony challenged in Kiko’s opening brief. While
   Kiko disputes the admissibility of additional testimony in his reply brief, he has waived his
   arguments challenging that testimony. See United States v. Bowen, 818 F.3d 179, 192 n.8 (5th
   Cir. 2016) (noting that “any issue not raised in an appellant’s opening brief is forfeited”).




                                                4
Case: 18-50981      Document: 00515596112          Page: 5   Date Filed: 10/09/2020




                                    No. 18-50981


   statement was made in furtherance of the conspiracy.” Cornett, 195 F.3d at
   782. “The content of the statement may be considered as part of the analysis,
   but there must also be independent evidence establishing the factual
   predicates for Rule 801(d)(2)(E).” United States v. El-Mezain, 664 F.3d 467,
   502 (5th Cir. 2011).
          Moreover, “[t]o be in furtherance of the conspiracy, the statement
   must advance the ultimate objects of the conspiracy.” United States v. Ebron,
   683 F.3d 105, 135 (5th Cir. 2012). “[C]onversations that represent ‘mere idle
   chatter’ or which are mere narratives of past conduct are not in furtherance
   of the conspiracy because the statement and the conversation were not
   intended to further the conspiracy, regardless of whether an individual co-
   conspirator was implicated in the conversation.” Id. at 136 (quoting Cornett,
195 F.3d at 783–84 (5th Cir. 1999)). However, the “in furtherance”
   requirement of Rule 801(d)(2)(E) “is not to be construed too strictly lest the
   purpose of the exception be defeated.” United States v. Broussard, 80 F.3d
1025, 1039 (5th Cir. 1996).
          We now turn to the admissibility of the challenged testimony. First,
   Kiko identifies testimony that he contends was improperly admitted under
   Rule 801(d)(2)(E), but which is predicated on his own statements or eye-
   witness observations. Statements made by and offered against a party are not
   hearsay. See Fed. R. Civ. P. 801(d)(2)(A). And testimony “based on the
   witnesses’ personal knowledge and observations” does not include hearsay.
   United States v. Potwin, 136 F. App’x 609, 611 (5th Cir. 2005) (per curiam)
   (unpublished). The trial judge clearly did not err in admitting this testimony.
          Kiko also challenges testimony comprised of statements made by co-
   conspirators pertaining to the ongoing distribution and supply of narcotics,
   including a source of funding for drug trafficking. The district court plainly
   did not err in admitting this testimony as well.




                                          5
Case: 18-50981         Document: 00515596112                 Page: 6   Date Filed: 10/09/2020




                                          No. 18-50981


          Kiko further disputes the admissibility of testimony that included
   statements designed “to encourage loyalty and obedience among the
   conspirators.” See United States v. Flores, 63 F.3d 1342, 1377 (5th Cir. 1995).
   And he challenges testimony that incorporated “statements which are
   puffing or boasts, but which are used to obtain the confidence of the person
   toward whom the statement is directed.” See United States v. Johnson, 872
F.2d 612, 623 (5th Cir. 1989). Yet these statements were made by co-
   conspirators during and in furtherance of a drug conspiracy. See Flores, 63
F.3d at 1377; Johnson, 872 F.2d at 623. All of the testimony was therefore
   properly admitted.
          Finally, Kiko disputes the admissibility of testimony from Luis Miguel
   Carreon 4 that his uncle had expressed concern about Carreon “knowing”
   Kiko and “being around” him. The Government argues that the Uncle’s
   statement was admissible under Rule 801(d)(2)(E) since “Carreon had
   previously testified that his uncle was associated with the Zetas” and “the
   statement was made when drugs were being delivered to the uncle’s ranch.”
   But dissuading someone from associating with a party to a conspiracy does
   not further the conspiracy. And no other exclusion under Rule 801 or
   exception under Rule 803 to the hearsay rule clearly applies.
          Assuming arguendo the district did err in admitting this testimony,
   that error was harmless. “Under [the harmless error] doctrine, ‘[a]ny error,
   defect, irregularity, or variance that does not affect substantial rights must be
   disregarded.’” Diaz, 755 F. App’x at 382 (quoting Fed. R. Crim. P.
   52(a)). “As a general rule, an error affects a defendant’s substantial rights
   only if the error was prejudicial. Error is prejudicial if there is a reasonable
   probability that the result of the proceedings would have been different but


          4
              Carreon distributed marijuana for the Zetas.




                                                6
Case: 18-50981        Document: 00515596112             Page: 7      Date Filed: 10/09/2020




                                        No. 18-50981


   for the error.” United States v. Huntsberry, 956 F.3d 270, 283 (5th Cir. 2020)
   (internal citation omitted) (quoting United States v. Johnson, 943 F.3d 214,
   223 (5th Cir. 2019)). “The burden of proving harmlessness falls to the
   Government.” Diaz, 755 F. App’x at 382 (citing United States v. Olano, 507
U.S. 725, 741 (1993)).
           The Government presented ample evidence at trial supporting the
   jury’s guilty verdict, including but not limited to: testimony from a witness
   who observed Kiko arrive at a ranch armed and in possession of thousands of
   pounds of marijuana, testimony from another witness that he sent drug
   proceeds to Kiko, and testimony from yet another witness that he saw Kiko
   at a high-level meeting of cartel leaders in which the distribution of cocaine
   was discussed. 5 “Given the voluminous evidence of [Kiko’s] guilt as
   presented at trial, we agree with the Government that any purported error
   with respect to” the admission of testimony predicated on hearsay “could
   not have affected the outcome of his proceedings.” See United States v.
   Johnson, No. 18-11602, 2020 WL 4493243, at *3 (5th Cir. Aug. 4, 2020) (per
   curiam) (unpublished). Accordingly, to the extent the district court erred in
   admitting the abovementioned testimony, we hold that the error was
   harmless.
                                    IV. CONCLUSION
           For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




           5
            As noted above, we determine that, pursuant to Rule 801(d)(2)(E), this testimony
   does not include hearsay.




                                              7